Cite as 2015 Ark. App. 32

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CV-14-770


THOMAS ALLMAN                                     Opinion Delivered   January 28, 2015
                               APPELLANT
                                                  APPEAL FROM THE WASHINGTON
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. JV 2012-876-3]

ARKANSAS DEPARTMENT OF                            HONORABLE STACEY A.
HUMAN SERVICES AND A.A.                           ZIMMERMAN, JUDGE
AND E.A.
                    APPELLEES                     AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED



                         RAYMOND R. ABRAMSON, Judge


        This appeal arises from an order of the Washington County Circuit Court terminating

appellant Thomas Allman’s parental rights to his twins, A.A. and E.A. (born May 5, 2010).

His attorney has filed a no-merit brief and a motion to be relieved as counsel in accordance

with Arkansas Supreme Court Rule 6-9(i)(1) (2013) and Linker-Flores v. Arkansas Department

of Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004), asserting there is no issue of arguable

merit to support the appeal.

     Counsel’s motion is accompanied by an abstract and addendum of the proceedings below

and a brief which lists all adverse rulings made at the termination hearing and explains why

there is no meritorious ground for reversal. The clerk of this court sent by certified mail

copies of the motion and the abstract, brief, and addendum to appellant at his last known
                                 Cite as 2015 Ark. App. 32

address, informing him that he had the right to file pro se points for reversal under Arkansas

Supreme Court Rule 6-9(i)(3). Appellant has not submitted any pro se points.

       A.A. and E.A. were adjudicated dependent-neglected. The trial court established

Allman’s paternity and held a termination hearing regarding his parental rights. The record

shows that Allman did not have stable housing or employment, did not complete a drug-and-

alcohol assessment or a psychological evaluation, and that, although appropriate services were

offered, Allman failed to make even minimal progress toward completing his case plan and

rehabilitating himself.

       Having carefully examined the record and the brief presented to us, we find that

counsel has complied with the requirements established by the Arkansas Supreme Court for

no-merit appeals in termination cases and conclude that the appeal is wholly without merit.

Accordingly, we grant counsel’s motion to withdraw and affirm the order terminating

Allman’s parental rights.

       Affirmed; motion to withdraw granted.

       HARRISON and GLOVER, JJ., agree.

       Suzanne Ritter Lumpkin, Arkansas Public Defender Commission, for appellant.

       No response.




                                              2